DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 19 are objected to because of the following informalities:
Claim 8 states “The apparatus of claim 7, wherein the third plurality of walls is foldable into an interior space of the first plurality of walls...” The Examiner believes the claim is intended to state “The apparatus of claim 7, wherein the third plurality of walls is foldable into an interior space of the first plurality of straight walls...”
Claim 19 states “…a fourth wall comprising a fourth top edge, a fourth bottom edge, a seventh side edge, and a eighth side edge…” The Examiner believes the claim is intended to state “…a fourth wall comprising a fourth top edge, a fourth bottom edge, a seventh side edge, and [[a]] an eighth side edge…”
Claim 19 states “… wherein at least one of (a) the first through fourth top extensions and (b) first through fourth bottom extensions each include a first taper and a second taper, wherein at least one of (a) the first through fourth top extensions and (b) first through fourth bottom extensions are foldable into the interior space such that (a) the at least one of the first through fourth top extensions and (b) first through fourth bottom extensions are parallel to and abut the first through fourth walls…” The Examiner believes the claim is intended to state “… wherein at least one of (a) the first through fourth top extensions and (b) the first through fourth bottom extensions the first through fourth bottom extensions are foldable into the interior space such that (a) the at least one of the first through fourth top extensions and (b) the first through fourth bottom extensions are parallel to and abut the first through fourth walls…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first plurality of straight walls" in line 1.  It is unclear if “the first plurality of straight walls” of claim 2 and the “plurality of straight walls” from claim 1 are the same or different. For purposes of further examination, they are being interpreted as being the same walls.
Claim 6 states “… wherein the at least one of the at least one top extension and at least one bottom extension is configured to create a taper in a portion of an interior space of the extender when the extender is inserted into a waste receptacle, and attaching the first edge and an interior space…” It’s unclear if these two interior spaces are the same or different. For purposes of further examination, they are being interpreted as being the same interior space.
Claim 15 recites the limitation "the plurality of walls" in the first line.  There is insufficient antecedent basis for this limitation in the claim. Which plurality of walls is the Applicant referencing? For purposes of further examination, the claim is being interpreted as stating “the third plurality of walls”.
Claim 16 states “… the box includes a plurality of straight walls, a second plurality of walls adjacent to the first plurality of straight walls, and a third plurality of walls adjacent to the first plurality of straight walls…” Similar to claim 2 above, it is unclear if the “first plurality of straight walls” are the same as the initially mentioned “plurality of straight walls”? The Applicant further states in the claim “… wherein the second plurality of walls is foldable for form a top wall or a bottom wall of the box that is perpendicular to the plurality of straight walls, and wherein the third plurality of walls is foldable for form a top or bottom wall of the box that is perpendicular to the plurality of straight walls…” Does the Applicant intend to state “… wherein the second plurality of walls is foldable for form a top wall or a bottom wall of the box that is perpendicular to the first plurality of straight walls, and wherein the third plurality of walls is foldable for form a top or bottom wall of the box that is perpendicular to the first plurality of straight walls…” For purposes of further consideration, the plurality of straight walls and the first plurality of straight walls are being interpreted as being the same walls.
Claim 19 states “…wherein at least one of (a) the first through fourth top extensions and (b) the first through fourth bottom extensions each include a first taper and a second taper…” and “…wherein at least one of (a) the first through fourth top extensions and (b) the first through or (b) the first through fourth bottom extensions each include a first taper and a second taper…” and “…wherein at least one of (a) the first through fourth top extensions [[and]] or (b) the first through fourth bottom extensions are foldable into the interior space such that [[(a)]] the at least one of (a) the first through fourth top extensions [[and]] or (b) the first through fourth bottom extensions are parallel to and abut the first through fourth walls…”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 10, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coalier et al. (US 5400955) (hereinafter Coalier).
Regarding Claim 7

	Coalier teaches an apparatus (below – Fig. 1) comprising: a first plurality of straight walls (1-4), wherein the first plurality of straight walls defines an interior space between the first plurality of walls; a second plurality of walls (12.1-12.4 and 14.1-14.4) adjacent to the first plurality of straight walls, the second plurality of walls forming a tapered section of the apparatus that extends inwardly with respect to the first plurality of walls; and a third plurality of walls (10.1-10.4) adjacent to the first plurality of straight walls positioned opposite the second plurality of walls, wherein the second plurality of walls is foldable to form a top wall (see Fig. 3, below) of a box perpendicular to the first plurality of straight walls, wherein the third plurality of walls is foldable to form a bottom wall of the box perpendicular to the first plurality of straight walls, as can be seen in Fig. 2 and 3 below (Col. 6, Ln. 31-54).

    PNG
    media_image1.png
    512
    732
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Bottom)][AltContent: textbox (Top)][AltContent: arrow]
    PNG
    media_image2.png
    486
    286
    media_image2.png
    Greyscale
			
    PNG
    media_image3.png
    307
    199
    media_image3.png
    Greyscale


Regarding Claim 10

	Coalier teaches the apparatus is recyclable (Col. 6, Ln. 31-32).

Regarding Claim 12

	Coalier teaches the apparatus is configured to fold flat (see Fig. 1 above).

Regarding Claim 15

	Coalier teaches an additional plurality of walls (10.1-10.4) is configured to fold to form a bottom wall of the apparatus (see Fig. 2), and wherein the plurality of tapered walls is configured to fold to form a top wall of the apparatus to enclose the interior space, as can be seen in Fig. 3 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, and 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coalier as applied to claim 7 above, and further in view of Muse (US 2011/0309208).
Regarding Claim 8

	Coalier teaches all the limitations of claim 7 as shown above. Coalier teaches the third plurality of walls (10.1-10.4) are adjacent to the first plurality of walls (1-4) and opposite the second plurality of walls (12.1-12.4 and 14.4-14.4). 
It is noted that the apparatus taught by Coalier appears to be more than capable of having the third plurality of walls (10.1-10.4) folded in to an interior space of the first plurality of walls such that they abut an inner surface of the first plurality of walls (1-4). However, Coalier does not specifically teach the third plurality of straight walls is foldable into an interior space of the 
	Muse teaches a receptacle having a first plurality of walls (below – Fig. 1 and 5, 110) having an adjacent second plurality of walls (120/121), where in the second plurality of straight walls (102/121) is foldable into an interior space of the first plurality of walls such that the second plurality of walls abuts an inner surface of the first plurality of straight walls, as can be seen in Fig. 5 below (Paragraph [0037]).  


    PNG
    media_image4.png
    643
    515
    media_image4.png
    Greyscale
   
    PNG
    media_image5.png
    439
    504
    media_image5.png
    Greyscale


Coalier and Muse are analogous inventions in the field of foldable blanks creating containers.  It would have been obvious to one skilled in the art at the time of filing to modify the panels (10.1-10.4) of Coalier with the teachings of the reinforcing structure of Muse (i.e. the 

Regarding Claim 9

	Modified Coalier teaches all the limitations of claim 8 as stated above. Coalier further teaches the third plurality of walls (10.1-10.4) and the second plurality of walls (12.1-12.4 and 14.1-14.4) are configured to fold such that the interior space is enclosed by the third plurality of walls and the second plurality of walls, as can be seen in Fig. 3 above.

Regarding Claim 11

	Coalier teaches all the limitations of claim 7 as shown above.  Coalier teaches the tapered section (12.1-12.4 and 14.1-14.4) is formable along a folding line (13.1-13.4). Coalier does not teach the tapered section is formable along a perforation.  
	Muse teaches an apparatus having a series of panels (110) connected along bend lines (aka folding lines). Muse teaches that there are many different kinds of bend lines including a perforation or series of perforations (Paragraph [0027]).
Coalier and Muse are analogous inventions in the field of foldable blanks creating containers.  It would have been obvious to one skilled in the art at the time of filing to modify the folding line of Coalier with the teachings of the perforations of Muse as an art recognized alternative absent criticality or unexpected results. 

Regarding Claim 14

	Coalier teaches all the limitations of claim 7 as shown above. It is noted that the apparatus taught by Coalier appears to be more than capable of having the third plurality of walls 
	Muse teaches a receptacle having a first plurality of panels (110) having an adjacent second plurality of panels (120/121), where in the second plurality of panels (102/121) is configured to be placed in an upright position parallel to the first plurality of walls, as can be seen in Fig. 5 above (Paragraph [0037]).  
Coalier and Muse are analogous inventions in the field of foldable blanks creating containers.  It would have been obvious to one skilled in the art at the time of filing to modify the panels (10.1-10.4) of Coalier with the teachings of the reinforcing structure of Muse (i.e. the positioning of second plurality of panels) in order to provide a structure that prevents collapsing of the apparatus (Paragraph [0037]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coalier as applied to claim 7 above, and further in view of Belous (US 5271589).
Regarding Claim 12

	Coalier teaches all the limitations of claim 7 as shown above.  Coalier does not teach the apparatus includes a water-resistant coating.  
	Belous teaches a tapered apparatus made of corrugated paper. Belous further teaches the tapered apparatus may be coated with a water-resistant substance (Col. 4, Ln. 44-48).  
Coalier and Belous are analogous inventions in the field of foldable paper blanks.  It would have been obvious to one skilled in the art at the time of filing to modify the apparatus of .

Claims 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coalier et al. (US 5400955) (hereinafter Coalier) in view of Fernandez et al. (US 2010/0108826) (hereinafter Fernandez).
Regarding Claim 1

	Coalier teaches an apparatus comprising: a box (Fig. 1) configured to be transformed to include a tapered structure (see Fig. 2 and 3 above) that is capable of providing a universal fit inside a receptacle when the transformed box is inserted into the receptacle; wherein the box includes a plurality of straight walls (1-4), a second plurality of walls (12.1-12.4 and 14.1-14.4) adjacent to the plurality of straight walls, and a third plurality of walls (10.1-10.4) adjacent to the plurality of straight walls and opposite the second plurality of walls, wherein the second plurality of walls is foldable to form a top wall (shown above) of the box that is perpendicular to the plurality of straight walls, wherein the third plurality of walls is foldable to form a bottom wall (shown above) of the box that is perpendicular to the plurality of straight walls (Col. 6, Ln. 31-54).  
Coalier does not specifically teach the apparatus is intended to fit inside a garbage receptacle.  
	Fernandez teaches an apparatus (below – Fig. 1, 15) comprising: a tapered structure that provides a universal fit inside a garbage receptacle when the transformed box is inserted into the garbage receptacle (Paragraphs [0031] and [0033]).  

    PNG
    media_image6.png
    465
    469
    media_image6.png
    Greyscale

Coalier and Fernandez are analogous inventions in the field of foldable tapered containers. It would have been obvious to one skilled in the art at the time of filing that the apparatus of Coalier would be more than capable of being utilized in the same manner as the extender of Fernandez (i.e. inserted in to a waste receptacle). As such, the claim that the apparatus fits inside a garbage receptacle does not provide patentable distinction over the prior art of record.

Regarding Claim 2

	Modified Coalier teaches all the limitations of claim 1 as stated above. Coalier further teaches the first plurality of straight walls, the second plurality of walls, and the third plurality of walls are configured to enclose an interior region of the box, as can be seen in the figures above.

Regarding Claim 5

	Modified Coalier teaches all the limitations of claim 1 as stated above. Coalier further teaches the tapered structure (12.1-12.4 and 14.1-14.4) is configured to form a closable lid of the box, as can be seen in Fig. 3 above.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Coalier as applied to claim 1 above, and further in view of Muse (US 2011/0309208).
Regarding Claim 3

Modified Coalier teaches all the limitations of claim 1 as shown above.  It is noted that the apparatus taught by Coalier appears to be more than capable of being transformed to include a reinforcing structure (10.1-10.4) that is foldable into an interior space of the box. However, Coalier does not specifically teach the box is further configured to be transformed to include a reinforcing structure that is foldable into an interior space of the box.  
	Muse teaches a receptacle having a plurality of panels which are foldable into an interior of the receptacle and creating a reinforcing structure (120/121), as can be seen in Fig. 1 and 5 below (Paragraph [0037]).  
Modified Coalier and Muse are analogous inventions in the field of foldable blanks creating containers.  It would have been obvious to one skilled in the art at the time of filing to modify the panels (10.1-10.4) of modified Coalier with the teachings of the reinforcing structure of Muse in order to provide a structure that prevents collapsing of the apparatus (Paragraph [0037]). 

Regarding Claim 4

.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coalier et al. (US 5400955) (hereinafter Coalier)
Regarding Claim 6

	Coalier teaches a single piece of material having a first edge (i.e. the leftmost edge of the panel (1)) and a second edge (8) to form at least one top extension (10.1-10.4) extending from at least one wall (1-4) and at least one bottom extension (12.1-12.4 and 14.1-14.4) extending from the at least one wall such that the at least one of at least one top extension (10.1-10.4) is foldable to abut the at least one wall, at least one of the at least one bottom extension (12.1-12.4) having a taper in the at least one bottom extension, wherein the at least one bottom extension is configured to create a taper in a portion of an interior space, and attaching the first edge and the second edge together such that the single piece of material defines the interior space; wherein the at least one top extension (10.1-10.4) is foldable to form a bottom wall (shown above) of a box that is perpendicular to the at least one wall (1-4), and wherein the at least one bottom extension (12.1-12.4 and 14.1-14.4) is foldable to form a top wall of the box that is perpendicular to the at least one wall, as can be seen in the figures above.  
Coalier does not specifically teach the blank is made of single material is created by cutting the material.  However, the method of cutting a single piece of material to create a blank is exceptionally well known in the art and as such does not provide patentable distinction over the prior art of record.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyea (US 2016/0031641) in view of Coalier et al. (US 5400955) (hereinafter Coalier).
Regarding Claim 16

	Boyea teaches a method for collecting waste materials, the method comprising: providing a receptacle for storing waste materials (50); providing a box configured to be transformed to include a tapered structure (100) configured such that when the transformed box is inserted into the receptacle, the tapered structure provides a universal fit; and disrupting the receptacle such that the transformed box disengages with the receptacle and exits the receptacle (Paragraph [0038]).

    PNG
    media_image7.png
    495
    510
    media_image7.png
    Greyscale
	
    PNG
    media_image8.png
    719
    527
    media_image8.png
    Greyscale

	Boyea does not teach the box includes a plurality of straight walls, a second plurality of walls adjacent to the first plurality of straight walls, and a third plurality of walls adjacent to the first plurality of straight walls and opposite the second plurality of walls, wherein the second plurality of walls is foldable for form a top wall or a bottom wall of the box that is perpendicular 
	Coalier teaches providing a box (see Fig. 1-3 above) configured to be transformed to include a tapered structure configured such that when the transformed box is inserted into a receptacle, the tapered structure is capable of providing a universal fit, wherein the box includes a plurality of straight walls (1-4), a second plurality of walls (12.1-12.4 and 14.1-14.4) adjacent to the first plurality of straight walls, and a third plurality of walls (10.1-10.4) adjacent to the first plurality of straight walls and opposite the second plurality of walls, wherein the second plurality of walls is foldable for form a top wall (shown above) of the box that is perpendicular to the plurality of straight walls, and wherein the third plurality of walls is foldable for form a bottom wall (shown above) of the box that is perpendicular to the plurality of straight walls (Col. 6, Ln. 31-54).
	Boyea and Coalier are analogous inventions in the field of tapered receptacles. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the modify the box of Boyea with the teaching of the walls of the box of Coalier in order to allow for the contents of the box to be contained entirely within the box by having walls capable of forming top and bottom walls.

Regarding Claim 17

	Modified Boyea teaches all the limitations of claim 16 as shown above. Boyea further teaches the box and receptacle are emptied of waste materials in a same motion (Paragraph [0038]).

Regarding Claim 18

	Modified Boyea teaches all the limitations of claim 16 as shown above. Boyea further teaches waste materials located within an interior space of the box are emptied without an operator touching the box (Paragraph [0038]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coalier et al. (US 5400955) (hereinafter Coalier) in view of Muse (US 2011/0309208).
Regarding Claim 19

	Coalier teaches a container capable of being used as an extender for a waste receptacle comprising: a first wall (1) comprising a first top edge (11.1), a first bottom edge (13.1), a first side edge (left), and a second side edge (right); a second wall (2) comprising a second top edge (11.2), a second bottom edge (13.2), a third side edge (left), and a fourth side edge (right); a third wall (3) comprising a third top edge (11.3), a third bottom edge (13.3), a fifth side edge (left), and a sixth side edge (right); a fourth wall (4) comprising a fourth top edge (11.4), a fourth bottom edge (13.4), a seventh side edge (left), and an eighth side edge (right); wherein the first side edge abuts the eighth side edge to form a first corner; wherein the second side edge abuts the third side edge to form a second corner; wherein the fourth side edge abuts the fifth side edge to form a third corner; wherein the sixth side edge abuts the seventh side edge to form a fourth corner; a first top extension (10.1) extending from the first top edge; wherein a width of the first top extension extends between the first corner and the second corner; a second top extension (10.2) extending from the second top edge; wherein a width of the second top extension extends between the second corner and the third corner; a third top extension (10.3) extending from the third top edge; wherein a width of the third top extension extends between the third corner and the fourth corner; a fourth top extension (10.4) extending from the fourth top edge; wherein a 
It is noted that the container of Coalier appears to be more than capable of having at least one of (a) the first through fourth top extensions or (b) the first through fourth bottom extensions are foldable into the interior space such that the at least one of (a) the first through fourth top extensions or (b) the first through fourth bottom extensions are parallel to and abut the first through fourth walls. However, Coalier does not specifically teach at least one of (a) the first through fourth top extensions or (b) the first through fourth bottom extensions are foldable into the interior space such that the at least one of (a) the first through fourth top extensions or (b) the first through fourth bottom extensions are parallel to and abut the first through fourth walls.  

Coalier and Muse are analogous inventions in the field of foldable blanks creating containers.  It would have been obvious to one skilled in the art at the time of filing to modify the top extensions (10.1-10.4) of Coalier with the teachings of the reinforcing structure of Muse (i.e. the positioning of top extensions with regards to their respective walls) in order to provide a structure that prevents collapsing of the extender (Paragraph [0037]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Coalier as applied to claim 19 above, and further in view of Fernandez et al. (US 2010/0108826) (hereinafter Fernandez).
Regarding Claim 20

	Modified Coalier teaches all the limitations of claim 19 as shown above.  Coalier teaches that the container is configured such that in an assembled state, each first taper and second taper are pressed towards each other, such that a portion of the interior space has a taper, as can be seen in Fig. 3 above. However, modified Coalier does not specifically teach the extender is configured such that as the extender is inserted further into a waste receptacle, each first taper and second taper are pressed towards each other.  
	Fernandez teaches an extender (15) for a waste receptacle comprising: a tapered structure that is inserted in to a garbage receptacle (Paragraphs [0031] and [0033]).  
.

Response to Arguments
Applicant's arguments filed 2/8/2015 have been fully considered but they are not persuasive.
Applicant argues that Coalier does not teach the portions of the box that fold to create the top wall are not adjacent the straight walls. However, the Examiner notes that these portions are a part of the tapered walls which are adjacent to the straight walls. Using claim 7 as an example, it appears as though the Applicant intends to claim something more along the lines of “the second plurality of walls is foldable to form a top wall or bottom wall of a box perpendicular to and immediately adjacent to the first plurality of straight walls, wherein the third plurality of walls is foldable to form a top wall or bottom wall of the box perpendicular to and immediately adjacent to the first plurality of straight walls” which more specifically states where the top and bottom walls are located with regards to the straight walls.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733